Order entered September 17, 2018




                                              In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-18-00387-CR

                    HECTOR MANUEL TOLEDO-ARGUETA, Appellant

                                                V.

                                THE STATE OF TEXAS, Appellee

                          On Appeal from the 219th Judicial District Court
                                       Collin County, Texas
                              Trial Court Cause No. 219-82111-2013

                                             ORDER
        Before the Court is appellant’s September 16, 2018 motion for extension of time to file

his brief. We GRANT the motion and ORDER the brief received on September 16 filed as of

the date of this order.




                                                       /s/   CRAIG STODDART
                                                             JUSTICE